FILED
                            NOT FOR PUBLICATION                              JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10554

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00156-JAD

  v.
                                                 MEMORANDUM*
JAVIER AVILA-HERRERA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Javier Avila-Herrera appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avila-Herrera contends that his sentence is substantively unreasonable

because the district court did not sufficiently account for the mitigating

circumstances related to his prior felony drug conviction. The district court did not

abuse its discretion in imposing Avila-Herrera’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The court varied downward to account for Avila-

Herrera’s mitigating arguments. The sentence five months below the low end of

the Guidelines range is substantively reasonable in light of the totality of the

circumstances and the sentencing factors set forth in 18 U.S.C. § 3553(a). See id.

      AFFIRMED.




                                           2                                       13-10554